Citation Nr: 0307054	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  94-41 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), in excess of 30 percent prior to 
January 23, 1999.

2.  Entitlement to an initial evaluation for PTSD, in excess 
of 50 percent from January 23, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served on active duty from May 1963 to May 
1967.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand decision dated in July 1996. This appeal 
originates from a decision dated in March 1993 by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board remanded this issue in June 1997 for further 
development, and it has returned for appellate review.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  Based on a review of the record, the veteran 
has not been notified of the VCAA.

The VCAA letter issued to the veteran in November 2001 is 
inadequate and does not sufficiently notify the veteran of 
the changes in the law.

In addition, the veteran is appealing the original disability 
rating assigned following an award of service connection.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In such a 
case as this it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board notes that the 
RO has assigned staged ratings to this claim.  Nevertheless, 
based on the following development, the RO should consider 
whether additional staged ratings are appropriate.

To ensure that VA has met any duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  Notify the veteran of the VCAA in 
writing, informing him of VA's 
obligations to him under the law.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.  Thereafter, 
the RO should review the claims file and 
ensure that the above development has 
been conducted and completed in full. 
Then, the RO should undertake any further 
actions required to comply with the VCAA.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a psychiatric 
examination to show the nature and extent 
of disability from PTSD.  Please send the 
claims folder to the examiners for 
review.  Any necessary tests should be 
performed, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should specifically indicate 
with respect to each of the psychiatric 
symptoms identified in the schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of the 
veteran's service-connected PTSD.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD, including whether the 
service-connected disability is 
sufficient by itself to render the 
veteran unemployable.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) score, consistent with 
the DSM IV, based on the veteran's 
service-connected PTSD.  A complete 
rationale for all opinions expressed must 
be provided.

3.  Readjudicate the issues of 
entitlement to an initial evaluation for 
PTSD, in excess of 30 percent prior to 
January 23, 1999, and in excess of 50 
percent thereafter, to include 
consideration of the old and amended 
versions of Diagnostic Code 9411 pursuant 
to 38 C.F.R. § 4.132 (1996) and 38 C.F.R. 
§ 4.130 (2002), and staged ratings 
pursuant to Fenderson.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction the RO should issue a supplemental 
statement of the case, to include a copy of the old and 
amended versions of Diagnostic Code 9411 pursuant to 
38 C.F.R. § 4.132 (1996) and 38 C.F.R. § 4.130 (2002).  The 
veteran and his representative should be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


